DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, Claim 2 requires “wherein the grille plate includes…an inclined portion that is prevented from having holes…”  It is unclear what is meant by “prevented from having holes.”  Is Applicant intending to claim that the inclined portion is merely imperforate and lacks the claimed “holes”?  Or does the grille structure include the claimed “holes” within the inclined part, but further includes some kind of structure that blocks or “prevents” the holes of the inclined portion?  Or does the language in question mean something entirely different that proposed by the Examiner?  Applicant should amended the claims or provide further clarification about what is meant by the “prevented from having holes” language of claim 2 so as to provide clarity. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (5,111,905) in view of Furukawa (5,109,422).
	With respect to Claim 1, Rogers teaches a speaker device (Figures 1-2), comprising: a speaker unit (17/18);  5a speaker cabinet (10) to which the speaker unit (17/18) is mounted, the speaker cabinet (10) comprising: an outer plate (13); and a partition plate (20) arranged between the outer plate (13) and the speaker unit (17/18) so as to be opposed to the outer plate (13), 10wherein the outer plate (13) and the partition plate (20) form a bass reflex port (25) communicating with a rear space of the speaker unit (Col. 1, Lines 33-46, Col. 5, Lines 26-62; Col. 6, Lines 25-38).  Rogers fails to teach wherein the partition plate includes a leading end surface inclined so as to gradually increase a distance from the outer 15plate as extending forward.  Furukawa teaches a similar bass reflex type speaker design (Figures 3A-4C), wherein it is known to provide a partition plate/duct (306/406, when combined) a leading end surface (366/466) inclined so as to gradually increase a distance from the outer 15plate (when combined) as extending forward.  Because the radial surfaces #366/466 function to reduce turbulence and wind noise by relaxing a change in the boundary condition (as opposed to non-radial surfaces depicted in Furukawa, Figures 10A-11C, as well as the non-radial surfaces of Rogers forming opening of port #19), It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Rogers, with the apparatus of Furukawa so as to effectively suppress turbulence and wind noise in the bass reflex port.
	With respect to Claim 2, Furukawa teaches further comprising a grille plate (Figure 3B, #309 and Figure 4B, #409), which is arranged in front of the speaker unit (304/310, 404/410, when combined with speaker unit #17/18 or Rogers), and has holes (defined by punched poles in punching metal member #309, unlabeled, but clearly seen in Figure 4B and described in Col. 2, Lines 51-55) configured to allow passage of a sound, 20wherein the grille plate includes, at an end portion thereof on the partition plate (Furukawa #306/406, when combined with Rogers partition plate #20) side, an inclined portion (Furukawa #366/466, when combined with Rogers duct #25 opening #19) that is prevented from having the holes (Furukawa due to escutecheon #392/492 and larger opening in grill which “prevents” the grill from having holes as claimed) and corresponds to the inclined leading end surface (Furukawa #366/466, when combined with Rogers port opening #19) of the partition plate (Rogers #20, when combined).  
25	With respect to Claim 3, Furukawa teaches wherein the grille plate (309/409) includes, at an end thereof on the partition plate side, a curved surface (Figure 4B, defined by curved surface having escutecheon #492 and larger opening in grill) that is prevented (via escutecheon #492 and larger opening) from having the holes 18and corresponds to the inclined surface (466) of the partition plate (#406, when combined with partition plate #20 forming duct #25/19 or Rogers, when combined).  
	With respect to Claim 4, Rogers and Furukawa teach wherein the outer plate (Rogers, #13) includes a leading end surface (defined by Furukawa #366/466, when applied to surfacing of opening #19 of Rogers in the same way as in Furukawa) inclined so as to 5gradually increase a distance from the partition plate (20) as extending forward.  
	With respect to Claim 5, Rogers teaches wherein the outer plate (13) of the speaker cabinet (10) is 10made of wood (Col. 4, Lines 30-34) and further wherein it is obvious that the partition plate of the speaker cabinet can also be made of wood in the same way as the other walls, including outer plate #13, forming reflex port #25, which are also 10made of wood.  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
	With respect to Claim 6, Rogers teaches wherein the outer plate (13) forms a bottom plate of the speaker cabinet (10).   
	With respect to Claim 8, Rogers teaches speaker cabinet (Figures 1-2, #10), comprising:  25a box-like body (10) including a baffle plate (13) and a plurality of outer plates (12/13/14/15/16); and a partition plate (20), which is opposed to, among the plurality 19of outer plates, an outer plate (13) arranged in a direction of crossing the baffle plate (11), wherein the partition plate (20) and the outer plate (13) form a bass reflex port (25) communicating with a rear space of the baffle plate (11) 5(Col. 1, Lines 33-46, Col. 5, Lines 26-62; Col. 6, Lines 25-38).  Rogers fails to teach wherein the partition plate includes a leading end surface inclined so as to gradually increase a distance from the outer 15plate as extending forward.  Furukawa teaches a similar bass reflex type speaker design (Figures 3A-4C), wherein it is known to provide a partition plate/duct (306/406, when combined) a leading end surface (366/466) inclined so as to gradually increase a distance from the outer 15plate (when combined) as extending forward.  Because the radial surfaces #366/466 function to reduce turbulence and wind noise by relaxing a change in the boundary condition (as opposed to non-radial surfaces depicted in Furukawa, Figures 10A-11C, as well as the non-radial surfaces of Rogers forming opening of port #19), It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Rogers, with the apparatus of Furukawa so as to effectively suppress turbulence and wind noise in the bass reflex port.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to speaker device and speaker cabinet are disclosed in the PTO-892.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707.  The examiner can normally be reached on Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMY A LUKS/Primary Examiner, Art Unit 2837